DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Official Action
The response filed on 7/24/2020 has been entered and made of record.
Examiner's Note  
The instant application has a lengthy prosecution history and the examiner encourages the applicant to have a telephonic interview with the examiner prior to filing a response to the instant office action. Also, prior to the interview the examiner encourages the applicant to present multiple possible claim amendments, so as to enable the examiner to identify claim amendments that will advance prosecution in a meaningful manner.
Acknowledgment 
Claims 1, 11, and 20-21, amended on 10/27/2022, are acknowledged by the examiner. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 11, and their dependent claims have been considered but they are moot in view of the new grounds of rejection necessitated by amendments initiated by the applicant.  Examiner addresses the main arguments of the Applicant as below.
Regarding the drawing objection related to the ground truth, the amendment filed on 10/27/2022 addresses the issue.  As a result, the drawing objection is withdrawn.
Regarding the 35 U.S.C. 112(a) rejection, the argument filed on 10/27/2022 is persuasive.  As a result, the 35 U.S.C. 112(a) rejection is withdrawn.
Regarding the 35 U.S.C. 112(b) rejection,  the amendment filed on 10/27/2022 addresses the issue.  As a result, the related 35 U.S.C. 112(b) rejection is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
            This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-2, 5, 8, 10-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hogasten (US Patent 8,749,635 B2), (“Hogasten”), in view of Xu et al. (US Patent Application Publication 2017/0091550 A1), (“Xu”), in view of Tanaka et al. (US Patent 10,825,158 B2), (“Tanaka”), in view of Joly (US Patent 8,659,653 B2), (“Joly”).
Regarding claim 1, Hogasten further meets the claim limitations as follow.
An apparatus (i.e. an enhanced vision system) [Hogasten: col. 2, line 25-26] comprising: 2a camera ((i.e. dual sensor cameras) [Hogasten: col. 1, line 48]; (i.e. an enhanced vision system includes an image capture component having a visible light sensor to capture visible light images and an infrared sensor to capture infrared images) [Hogasten: col. 2, line 25-28]) configured to capture color images of a monitored field of view in response 3to visible light ((i.e. within a field of view of first camera component 132 and/or second camera component 134) [Hogasten: col. 9, line 14-16; Fig. 6]; (i.e. second camera component 134 is adapted to capture color images in a visible light spectrum) [Hogasten: col. 9, line 10-11; Fig. 6]) durinq daytime operation (i.e. during daytime operation) [Hogasten: col. 17, line 1-2] and monochrome infrared images of a monitored field of view in response to 4infrared light ((i.e. within a field of view of first camera component 132) [Hogasten: col. 9, line 14-15; Fig. 6]; (i.e. first camera component 132 is adapted to capture infrared images) [Hogasten: col. 9, line 9-10; Fig. 6]; (i.e. with monochrome or pseudo color imagery from an infrared sensor) [Hogasten: col. 22, line 63-64]) durinq nighttime operation (i.e. at nighttime, the use of a sensor sensitive to infrared radiation assists with imaging in darkness) [Hogasten: col. 1, line 53-54]; and 5a processor circuit configured to (i.e. Processing component 110 comprises, in one embodiment, microprocessor, a single-core processor, a multi-core processor, a microcontroller, a logic device (e.g., a programmable logic device configured to perform processing functions), a digital signal processing (DSP) device, or some other type of generally known processor) [Hogasten: col. 5, line 9-14]  extract color features 6from the color images (i.e. In various implementations, during processing of an image when the day cruising mode is selected, the input image is split into its detailed and background components respectively using a non-linear edge preserving low pass filter, such as a median filter or by anisotropic diffusion. For color images, this operation may be achieved on the intensity part of the image (e.g., Y in a YCrCb format). The background image part comprises the low pass component, and the detailed image part may be extracted by subtracting the background image part from the input image) [Hogasten: col. 16, line 48-57] of said monitored field of view captured during daytime operation ((i.e. For example, in daylight, the visible-wavelength camera may assist with viewing, identifying, and locating a man overboard) [Hogasten: col. 20, line 55-57]; (i.e. during daytime operation) [Hogasten: col. 17, line 1-2]) and add color from the color features to 7corresponding monochrome features ((i.e. the processing component 110 is adapted to separate a luminance part (Y) and color part (CrCb) from the visible sensor data 920 (block 924). Next, if the blended mode is selected 950 by a user, the processing component 110 is adapted to blend the luminance part (Y) from the visible sensor data 920 with the scaled thermal data (block 926), as provided by at least one of the modes 410A-410E. Next, the processing component 110 25 is adapted to add chrominance values (CrCb) from the visible sensor data 920 (block 928)) [Hogasten: col. 26, line 17-27; Fig. 9] ; (i.e. Furthermore in various implementations, certain image features may be appropriately marked (e.g., color-indicated or colorized, highlighted, or identified with other indicia), such as during the image processing (block 225) or displaying of the processed image (block 240), to aid a user to identify these features while viewing the displayed image) [Hogasten: col. 12, line 14-20]) detected in the monochrome 8infrared images ((i.e. the luminance part (Y) 854 of the signal 830 may be directly sent as monochrome video) [Hogasten: col. 24, line 1-3; Fig. 8]; (i.e. a third mode (i.e., mode 3) with color or monochrome imagery created by blending or combining image signals from the visible light sensor and the infrared sensor) [Hogasten: col. 22, line 65-67; Fig. 8]; (i.e. the potentially modified luminance part (Y) 850 is merged with the chrominance parts (Cr and Cb) 852 to form a color video stream 860 for display. Optionally, the chrominance part (Cr and Cb) 852 may be discarded to produce a monochrome video stream) [Hogasten: col. 23, line 47-51; Fig. 8]; (i.e. In another implementation, another approach to prevent color information in dark areas to be lost in the blended video is to brighten dark areas, if they have color content. For example, this may be achieved by adding a luminance offset to all pixels with some color content (e.g., as defined by the parameter C) above some predefined threshold. A smoother transition is achieved if the offset is proportional to C. For larger absolute differences from gray (e.g., large C) a larger luminance offset is added.) [Hogasten: col. 28, line 23-31; Fig. 11-A-B]) of said monitored field of view captured during nighttime operation (i.e. infrared cameras may be utilized for nighttime applications to enhance visibility under low-lighting conditions that typically affect cameras limited to the visible spectral band) [Hogasten: col. 1, line 20-23], wherein said processor circuit (i.e. Processing component 110 comprises, in one embodiment, microprocessor, a single-core processor, a multi-core processor, a microcontroller, a logic device (e.g., a programmable logic device configured to perform processing functions), a digital signal processing (DSP) device, or some other type of generally known processor) [Hogasten: col. 5, line 9-14]  (a) stores and 9executes a first artificial neural network (i.e. functions that may be embedded in processing component 110 or stored on memory component 120 for access and execution by processing component) [Hogasten: col. 5, line 21-23] to extract color 10information about one or more color features from said color imaqes (i.e. In various implementations, during processing of an image when the day cruising mode is selected, the input image is split into its detailed and background components respectively using a non-linear edge preserving low pass filter, such as a median filter or by anisotropic diffusion. For color images, this operation may be achieved on the intensity part of the image (e.g., Y in a YCrCb format). The background image part comprises the low pass component, and the detailed image part may be extracted by subtracting the background image part from the input image) [Hogasten: col. 16, line 48-57] of said monitored field of view captured durinq ((i.e. within a field of view of first camera component 132 and/or second camera component 134) [Hogasten: col. 9, line 14-16; Fig. 6]; (i.e. second camera component 134 is adapted to capture color images in a visible light spectrum) [Hogasten: col. 9, line 10-11; Fig. 6]) a daytime operating mode ((i.e. during daytime operation) [Hogasten: col. 17, line 1-2]; (i.e. in one aspect, the enhanced vision system may automatically select the mode of operation based on the time of day (e.g., day time or night time)) [Hogasten: col. 24, line 38-41]) 11and stores (i.e. Software, in accordance with the present disclosure, such as program code and/or data, may be stored on one or more computer readable mediums) [Hogasten: col. 30, line 31-33] the color information about the one or more color 12features (i.e. color information from the visible light sensor) [Hogasten: col. 32, line 36] in a database during the daytime operating mode (i.e. in one aspect, the enhanced vision system may automatically select the mode of operation based on the time of day (e.g., day time or night time)) [Hogasten: col. 24, line 38-41], and (b) 13stores and executes a second artificial neural network (i.e. functions that may be embedded in processing component 110 or stored on memory component 120 for access and execution by processing component) [Hogasten: col. 5, line 21-23] to 14extract one or more extracted features from said monochrome 15infrared images (i.e. the luminance part (Y) 854 of the signal 830 may be directly sent as monochrome video) [Hogasten: col. 24, line 1-3; Fig. 8], (c) selects one or more color features in the 16database (i.e. In mode 1, a user input control parameter 820 (e.g., implemented as at least one image control knob) is selected 824 and is adapted to affect a luminance part (Y) 850 of only the visible image 810) [Hogasten: col. 23, line 40-43] that correspond to the one or more extracted features from 17the monochrome infrared imaqes ((i.e. a third mode (i.e., mode 3) with color or monochrome imagery created by blending or combining image signals from the visible light sensor and the infrared sensor) [Hogasten: col. 22, line 65-67; Fig. 8]; (i.e. the potentially modified luminance part (Y) 850 is merged with the chrominance parts (Cr and Cb) 852 to form a color video stream 860 for display [Hogasten: col. 23, line 47-50; Fig. 8]) of said monitored field of view captured during ((i.e. within a field of view of first camera component 132) [Hogasten: col. 9, line 14-15; Fig. 6]; (i.e. first camera component 132 is adapted to capture infrared images) [Hogasten: col. 9, line 9-10; Fig. 6]; (i.e. with monochrome or pseudo color imagery from an infrared sensor) [Hogasten: col. 22, line 63-64]) a nighttime operating mode ((i.e. in one aspect, the enhanced vision system may automatically select the mode of operation based on the time of day (e.g., , and (d) stores and executes a third artificial neural network (i.e. functions that may be embedded in processing component 110 or stored on memory component 120 for access and execution by processing component) [Hogasten: col. 5, line 21-23] to restore each monochrome ((i.e. first camera component 132 is adapted to capture infrared images) [Hogasten: col. 9, line 9-10; Fig. 6]; (i.e. with monochrome or pseudo color imagery from an infrared sensor) [Hogasten: col. 22, line 63-64]) infrared image back to a full color image using the color information (i.e. color information from the visible light sensor) [Hogasten: col. 32, line 36]  associated with the color features selected from the database.  
Hogasten does not explicitly disclose the following claim limitations (Emphasis added).
An apparatus comprising: 2a camera configured to capture color images of a monitored field of view in response 3to visible light during daytime operation and monochrome infrared images of the monitored field of view in response to 4infrared light during nighttime operation; and 5a processor circuit configured to extract color features 6from the color images of said monitored field of view captured during daytime operation and add color from the color features to 7corresponding monochrome features detected in the monochrome 8infrared images of said monitored field of view captured during nighttime operation, wherein said processor circuit (a) stores and 9executes a first artificial neural network to extract color 10information about one or more color features from said color images of said monitored field of view captured during a daytime operating mode 11and stores the color information about the one or more color 12features in a database during the daytime operating mode, and (b) 13stores and executes a second artificial neural network trained to 14extract one or more extracted features from said monochrome 15infrared images of said monitored field of view captured during a nighttime operating mode of said monitored field of view captured during a nighttime operating mode, (c) selects one or more color features in the 16database that correspond to the one or more extracted features from 17the monochrome infrared images during the nighttime operating mode, and (d) stores and executes a third artificial neural network to restore each monochrome infrared image back to a full color image using the color information associated with the color features selected from the database.    
However, in the same field of endeavor Xu further discloses the claim limitations and the deficient claim limitations, as follows:
 ((i.e. the color values extracted from the pixels corresponding to the depiction of the color reference 102 are used as inputs to one or more ANN implementations.) [Xu: col. 10, line 42-44; Figs. 3-5] (i.e. In the foregoing example, a trained neural network is used to identify the color values of samples having unknown color values. Since the trained neural network utilizes nonlinear activation functions, the output can be a nonlinear transformation of the input. Practically, the trained neural network is well suited to color searching since color space is highly nonlinear and the camera image sensor responses to color space is also not strictly linear) [Xu: col. 12, line 38-46]) (i.e. the color processor 204 is configured to store data, such as image data or processing results, in a local or remotely accessible database 208) [Xu: col. 6, line 43-46] (i.e. a trained neural network is used) [Xu: col. 12, line 38-39]  t(i.e. In one or more configurations, the user is able to select a hardware or software profile prior to searching the color database using the trained neural network. For example, a graphical user interface is provided to a user indicating one or more hardware profiles (e.g. make and model of smartphone) to select from. By selecting a particular hardware profile, the processor 204 is configured to access a trained neural network specifically trained on training data tailored to the selected hardware profile) [Xu: col. 12, line 56-64] restore each monochrome infrared image back to a full color image using the color information associated with the color features selected from the database (i.e. In one or more configurations, the user is able to select a hardware or software profile prior to searching the color database using the trained neural network. For example, a graphical user interface is provided to a user indicating one or more hardware profiles (e.g. make and model of smartphone) to select from. By selecting a particular hardware profile, the processor 204 is configured to access a trained neural network specifically trained on training data tailored to the selected hardware profile) [Xu: col. 12, line 56-64].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hogasten with Xu to implement neural networks in the system.  
Therefore, the combination of Hogasten with Xu will enable the system to extract color information from the captured images since it is well known in the arts that neural network implementation is well suited for color searching since color space is highly nonlinear [Xu: col. 12, line 38-46]. 
Hogasten and Xi do not explicitly disclose the following claim limitations (Emphasis added).
An apparatus comprising: 2a camera configured to capture color images of a monitored field of view in response 3to visible light during daytime operation and monochrome infrared images of the monitored field of view in response to 4infrared light during nighttime operation; and 5a processor circuit configured to extract color features 6from the color images of said monitored field of view captured during daytime operation and add color from the color features to 7corresponding monochrome features detected in the monochrome 8infrared images of said monitored field of view captured during nighttime operation, wherein said processor circuit (a) stores and 9executes a first artificial neural network to extract color 10information about one or more color features from said color images of said monitored field of view captured during a daytime operating mode 11and stores the color information about the one or more color 12features in a database during the daytime operating mode, and (b) 13stores and executes a second artificial neural network trained to 14extract one or more extracted features from said monochrome 15infrared images of said monitored field of view captured during a nighttime operating mode of said monitored field of view captured during a nighttime operating mode, (c) selects one or more color features in the 16database that correspond to the one or more extracted features from 17the monochrome infrared images during the nighttime operating mode, and (d) stores and executes a third artificial neural network to restore each monochrome infrared image back to a full color image using the color information associated with the color features selected from the database.  
However, in the same field of endeavor Tanaka further discloses the claim limitations as follows:
a camera configured to capture color images of a monitored field of view in response 3to visible light during daytime operation ((i.e. A monitoring system for monitoring the status of a moving object such as a person to be monitored by installing a camera for capturing a monitoring area) [Tanaka: col. 1, line 21-23]; (i.e. the moving object monitoring device includes a color camera that captures the monitoring area using environmental light) [Tanaka: col. 2, line 8-10; Fig. 12]) and monochrome infrared images of the monitored field of view in response to 4infrared light during nighttime operation ((i.e. a monitoring system to be able to continue monitoring even at night) [Tanaka: col. 1, line 24-25]; (i.e. In the exemplary embodiment, a high definition monochrome image may be acquired by capturing using near infrared light) [Tanaka: col. 7, line 21-23; Fig. 12]); and ((i.e. A monitoring system for monitoring the status of a moving object such as a person to be monitored by installing a camera for capturing a monitoring area) [Tanaka: col. 1, line 21-23]; (i.e. the moving object monitoring device includes a color camera that captures the monitoring area using environmental light) [Tanaka: col. 2, line 8-10; Fig. 12]) and add color from the color features to 7corresponding monochrome features detected in the monochrome 8infrared images of said monitored field of view captured during nighttime operation ((i.e. a monitoring system to be able to continue monitoring even at night) [Tanaka: col. 1, line 24-25]; (i.e. In the exemplary embodiment, a high definition monochrome image may be acquired by capturing using near infrared light) [Tanaka: col. 7, line 21-23; Fig. 12]; (i.e. According to the present disclosure, the color image and the monochrome image captured in a state of insufficient environmental light, such as nighttime are aligned based on the alignment information generated from the color image and the monochrome image captured in a state of sufficient environmental light such as daytime, so that the alignment may be performed with high accuracy. Then, the color
information is acquired from the accurately-aligned color image, and the color information is used to colorize the monochrome image, so that the color of the moving object is faithfully reproduced, and a color image of the moving object with excellent visibility may be output) [Tanaka: col. 3, line 6-18]), ((i.e. A monitoring system for monitoring the status of a moving object such as a person to be monitored by installing a camera for capturing a monitoring area) [Tanaka: col. 1, line 21-23]; (i.e. the moving object monitoring device includes a color camera that captures the monitoring area using environmental light) [Tanaka: col. 2, line 8-10; Fig. 12]) ((i.e. a monitoring system to be able to continue monitoring even at night) [Tanaka: col. 1, line 24-25]; (i.e. In the exemplary embodiment, a high definition monochrome image may be acquired by capturing using near infrared light) [Tanaka: col. 7, line 21-23; Fig. 12])monochrome infrared images during the nighttime operating mode ((i.e. a monitoring system to be able to continue monitoring even at night) [Tanaka: col. 1, line 24-25]; (i.e. In the exemplary embodiment, a high definition monochrome image may be acquired by capturing using near infrared light) [Tanaka: col. 7, line 21-23; Fig. 12]), and (d) stores and executes a third artificial neural network to restore each monochrome infrared image back to a full color image using the color information associated with the color features selected from the database.
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hogasten and Xu with Tanaka to use two different types of cameras for the daylight and nightlight operations.  
Therefore, the combination of Hogasten and Xu with Tanaka will enable the system to align the captured color images and monochrome images with high accuracy [Tanaka: col. 3, line 6-18].
Hogasten, Xu and Tanaka do not explicitly disclose the following claim limitations (Emphasis added).
restore each monochrome infrared image back to a full color image using the color information associated with the color features selected from the database. 
In the same field of endeavor Joly further discloses the claim limitations as follows:
restore each monochrome infrared image back to a full color image (i.e. Restoring the final color image is achieved by the simultaneous combination of the monochrome images in each of the base or fundamental colors according to the known principle of additive synthesis, each of these images being able to be formed for example by the projection of the image in gray level through a filter of the corresponding base color. An embodiment of the invention takes advantage of this operating mode in order to obtain particular information concerning the object to be evaluated.) [Joly: col. 2, line 64 – col. 3, line 5] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hogasten, Xu and Tanaka with Joly to restore a monochrome image to a color image.  
Therefore, the combination of Hogasten, Xu and Tanaka with Joly will enable the system to obtain particular information concerning the object to be evaluated  [Joly: col. 2, line 64 – col. 3, line 5].  

Regarding claim 2, Hogasten meets the claim limitations as set forth in claim 1.Hogasten further meets the claim limitations as follows:
The apparatus according to claim 1 (i.e. an enhanced vision system) [Hogasten: col. 2, line 25-26], wherein said 2camera ((i.e. dual sensor cameras) [Hogasten: col. 1, line 48]; (i.e. In accordance with embodiments of the present disclosure, operators may utilize an enhanced vision system (EVS) to pilot and/or navigate vehicles (e.g., land-based vehicles including automobiles, air-based vehicles including aircraft, and water-based vehicles including watercraft) in varying environmental conditions. For example, an EVS may utilize multiple sensors including at least one sensor sensitive to visible light (e.g., an optical sensor) to provide viewable images in ambient light and at least one sensor sensitive to infrared radiation ( e.g., IR sensors) to provide viewable images in darkness) [Hogasten: col. 22, line 19-29]) comprises an RGB image sensor ((i.e. an EVS may utilize multiple sensors including at least one sensor sensitive to visible light (e.g., an optical sensor) to provide viewable images in ambient light) [Hogasten: col. 22, line 24-27]; (i.e. a red-green-blue (RGB) type) [Hogasten: col. 12, line 6-7]; (i.e. Separating RGB (i.e., Red, Green, Blue) color signals) [Hogasten: col. 25, line 1-2]) and an IR image sensor ((i.e. first camera component 132 is adapted to capture infrared images) [Hogasten: col. 9, line 9-10; Fig. 6]; (i.e. with monochrome or pseudo color imagery from an infrared sensor) [Hogasten: col. 22, line 63-64]).

Regarding claim 5, Hogasten meets the claim limitations as set forth in claim 1.Hogasten further meets the claim limitations as follows:
The apparatus according to claim 1 (i.e. an enhanced vision system) [Hogasten: col. 2, line 25-26], wherein said color 3information about said one or more color features (i.e. color information from the visible light sensor) [Hogasten: col. 32, line 36] extracted from 4the color images (i.e. In various implementations, during processing of an image when the day cruising mode is selected, the input image is split into its detailed and background components respectively using a non-linear edge preserving low pass filter, such as a median filter or by anisotropic diffusion. For color images, this operation may be achieved on the intensity part of the image (e.g., Y in a YCrCb format). The background image part comprises the low pass component, and the detailed image part may be extracted by subtracting the background image part from the input image) [Hogasten: col. 16, line 48-57] stored ((i.e. Software, in accordance with the present disclosure, such as program code and/or data, may be stored on one or more computer readable mediums) [Hogasten: col. 30, line 31-33]; (i.e. a memory component adapted to store one or more of the captured visible light image, the captured infrared image, and the processed image) [Hogasten: col. 2, line 60-62]; (i.e. Furthermore in various implementations, certain image features may be appropriately marked (e.g., color-indicated or colorized, highlighted, or identified with other indicia), such as during the image processing (block 225) or displaying of the processed image (block 240), to aid a user to identify these features while viewing the displayed image) [Hogasten: col. 12, line 14-20]) in the database comprises pixel 5values for one or more of an entire image, a region of interest, an 6object, or a predetermined portion of an image (i.e. In another implementation, another approach to prevent color information in dark areas to be lost in the blended video is to brighten dark areas, if they have color content. For example, this may be achieved by adding a luminance offset to all pixels with some color content (e.g., as defined by the parameter C) above some predefined threshold. A smoother transition is achieved if the offset is proportional to C. For larger absolute differences from gray (e.g., large C) a larger luminance offset is added.) [Hogasten: col. 28, line 23-31; Fig. 11-A-B].
Hogasten does not explicitly disclose the following claim limitations (Emphasis added).
The apparatus according to 2claim 1, wherein color 3information about said one or more color features extracted from 4the color images stored in the database  comprises pixel 5values for one or more of an entire image, a region of interest, an 6object, or a predetermined portion of an image.  
However, in the same field of endeavor Xu further discloses the claim limitations and the deficient claim limitations, as follows:
4the color images stored in the database (i.e. the color processor 204 is configured to store data, such as image data or processing results, in a local or remotely accessible database 208) [Xu: col. 6, line 43-46] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hogasten with Xu to store the processed color data in a database.  
Therefore, the combination of Hogasten with Xu will enable the system to access and process color information from the database [Xu: col. 2, line 23-32]. 

Regarding claim 8, Hogasten meets the claim limitations as set forth in claim 1.Hogasten further meets the claim limitations as follows:
The apparatus according to claim 1 (i.e. an enhanced vision system) [Hogasten: col. 2, line 25-26], wherein the 2database is stored locally in a memory connected to said processor ((i.e. In accordance with an embodiment of the present disclosure, FIG. 1A shows a block diagram illustrating an infrared imaging system l00A for capturing and processing infrared images. Infrared imaging system l00A comprises a processing component 110, a memory component 120) [Hogasten: col. 4, line 55-59]; (i.e. The enhanced vision system may include a memory component adapted to store the captured visible light images, the captured infrared images, and the processed images) [Hogasten: col. 2, line 60-62]).
Hogasten does not explicitly disclose the following claim limitations (Emphasis added).
The apparatus according to claim 1, wherein the 2database is stored locally in a memory connected to said processor circuit.
However, in the same field of endeavor Feng further discloses the claim limitations and the deficient claim limitations, as follows:
2 the database locally in a memory connected to said processor circuit (i.e. the color processor 204 is configured to store data, such as image data or processing results, in a local or remotely accessible database 208) [Xu: col. 6, line 43-46].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hogasten with Xu to store the processed color data in a database.  
Therefore, the combination of Hogasten with Xu will enable the system to access and process color information from the database [Xu: col. 2, line 23-32]. 

Regarding claim 10, Hogasten meets the claim limitations as set forth in claim 1.Hogasten further meets the claim limitations as follows:
The apparatus according to claim 1 (i.e. an enhanced vision system) [Hogasten: col. 2, line 25-26], wherein said 2camera ((i.e. dual sensor cameras) [Hogasten: col. 1, line 48]; (i.e. In accordance with embodiments of the present disclosure, operators may utilize an enhanced vision system (EVS) to pilot and/or navigate vehicles (e.g., land-based vehicles including automobiles, air-based vehicles including aircraft, and water-based vehicles including watercraft) in varying environmental conditions. For example, an EVS may utilize multiple sensors including at least one sensor sensitive to visible light (e.g., an optical sensor) to provide viewable images in ambient light and at least one sensor sensitive to infrared radiation ( e.g., IR sensors) to provide viewable images in darkness) [Hogasten: col. 22, line 19-29]) and said processor circuitry (i.e. Processing component 110 comprises, in one embodiment, microprocessor, a single-core processor, a multi-core processor, a microcontroller, a logic device (e.g., a programmable logic device configured to perform processing functions), a digital signal processing (DSP) device, or some other type of generally known processor) [Hogasten: col. 5, line 9-14] are part of at least one of a 3surveillance system (i.e. In another embodiment, the man overboard mode may be adapted to maintain tracking of an area of interest as the surveillance craft moves relative to the region of interest and/or the region of interest drifts relative to the surveillance craft) [Hogasten: col. 14, line 61-65], a security system, and an access control 4system (i.e. FIG. 5 shows a block diagram illustrating one embodiment of control component 150 of infrared imaging system 100A, 100B for selecting between different modes of operation, as previously described in reference to FIGS. 2-4. In one embodiment, control component 150 ofinfrared imaging systern 100A, 100B may comprise a user input and/or interface device, such as control panel unit 500 (e.g., a wired or wireless handheld control unit) having one or more push buttons 510, 520, 530, 540, 550, 560, 570 adapted to interface with a user and receive user input control values and further adapted to generate and transmit one or more input control signals to processing component 100A, 100B. In various other embodiments, control panel unit 500 may comprise a slide bar, rotatable knob to select the desired mode, keyboard, etc., without departing from the scope of the present disclosure) [Hogasten: col. 19, line 41-55].

Regarding claim 11, Hogasten meets the claim limitations, as follows:
A method for implementing (i.e. Systems and methods disclosed herein, in accordance with one or more embodiments, provide processing techniques and modes of operation for dual sensor imaging devices, such as dual sensor cameras, that may be adapted to provide enhanced vision capability) [Hogasten: col. 1, line 45-49] a color night mode (i.e. infrared cameras may be utilized for
nighttime applications to enhance visibility under low-lighting conditions that typically affect cameras limited to the visible spectral band) [Hogasten: col. 1, line 20-23] in a 2smart IP camera (i.e. an enhanced vision system) [Hogasten: col. 2, line 25-26] comprising: 3capturing color images of a monitored field of view in response 3to visible light ((i.e. within a field of view of first camera component 132 and/or second camera component 134) [Hogasten: col. 9, line 14-16; Fig. 6]; (i.e. second camera component 134 is adapted to capture color images in a visible light spectrum) [Hogasten: col. 9, line 10-11; Fig. 6]) durinq daytime operation (i.e. during daytime operation) [Hogasten: col. 17, line 1-2] using a camera ((i.e. dual sensor cameras) [Hogasten: col. 1, line 48]; (i.e. an enhanced vision system includes an image capture component having a visible light sensor to capture visible light images and an infrared sensor to capture infrared images) [Hogasten: col. 2, line 25-28]; (i.e. second camera component 134 is adapted to capture color images in a visible light spectrum) [Hogasten: col. 9, line 10-11; Fig. 6]); 528611.00190 capturing monochrome infrared images of a monitored field of view in response to 4infrared light ((i.e. within a field of view of first camera component 132) [Hogasten: col. 9, line 14-15; Fig. 6]; (i.e. first camera component 132 is adapted to capture infrared images) [Hogasten: col. 9, line 9-10; Fig. 6]; (i.e. with monochrome or pseudo color imagery from an infrared sensor) [Hogasten: col. 22, line 63-64]) during nighttime operation (i.e. at nighttime, the use of a sensor sensitive to infrared radiation assists with imaging in darkness) [Hogasten: col. 1, line 53-54] using the camera ((i.e. first camera component 132 is adapted to capture infrared images) [Hogasten: col. 9, line 9-10; Fig. 6]; (i.e. with monochrome or pseudo color imagery from an infrared sensor) [Hogasten: col. 22, line 63-64]); 7extracting color features from the color images (i.e. In various implementations, during processing of an image when the day cruising mode is selected, the input image is split into its detailed and background components respectively using a non-linear edge preserving low pass filter, such as a median filter or by anisotropic diffusion. For color images, this operation may be achieved on the intensity part of the image (e.g., Y in a YCrCb format). The background image part comprises the low pass component, and the detailed image part may be extracted by subtracting the background image part from the input image) [Hogasten: col. 16, line 48-57] of said monitored field of view captured during daytime operation ((i.e. For example, in daylight, the visible-wavelength camera may assist with viewing, identifying, and locating a man overboard) [Hogasten: col. 20, line 55-57]; (i.e. during daytime operation) [Hogasten: col. 17, line 1-2]) using a 8processor circuit (i.e. Processing component 110 comprises, in one embodiment, microprocessor, a single-core processor, a multi-core processor, a microcontroller, a logic device (e.g., a programmable logic device configured to perform processing functions), a digital signal processing (DSP) device, or some other type of generally known processor) [Hogasten: col. 5, line 9-14] 9 to store and 9execute a first artificial neural network (i.e. functions that may be embedded in processing component 110 or stored on memory component 120 for access and execution by processing component) [Hogasten: col. 5, line 21-23] to extract color 10information about one or more of the color features from said color imaqes (i.e. In various implementations, during processing of an image when the day cruising mode is selected, the input image is split into its detailed and background components respectively using a non-linear edge preserving low pass filter, such as a median filter or by anisotropic diffusion. For color images, this operation may be achieved on the intensity part of the image (e.g., Y in a YCrCb format). The background image part comprises the low pass component, and the detailed image part may be extracted by subtracting the background image part from the input image) [Hogasten: col. 16, line 48-57] 11and store (i.e. Software, in accordance with the present disclosure, such as program code and/or data, may be stored on one or more computer readable mediums) [Hogasten: col. 30, line 31-33] the color information about the one or more color 12features (i.e. color information from the visible light sensor) [Hogasten: col. 32, line 36] in a database durinq a daytime operatinq mode (i.e. in one aspect, the enhanced vision system may automatically select the mode of operation based on the time of day (e.g., day time or night time)) [Hogasten: col. 24, line 38-41]; and
extracting monochrome features from said monochrome infrared images (((i.e. the processing component 110 is adapted to separate a luminance part (Y) and color part (CrCb) from the visible sensor data 920 (block 924). Next, if the blended mode is selected 950 by a user, the processing component 110 is adapted to blend the luminance part (Y) from the visible sensor data 920 with the scaled thermal data (block 926), as provided by at least one of the modes 410A-410E. Next, the processing component 110 25 is adapted to add chrominance values (CrCb) from the visible sensor data 920 (block 928)) [Hogasten: col. 26, line 17-27; Fig. 9]; (i.e. the luminance part (Y) 854 of the signal 830 may be directly sent as monochrome video) [Hogasten: col. 24, line 1-3; Fig. 8]; (i.e. a third mode (i.e., mode 3) with color or monochrome imagery created by blending or combining image signals from the visible light sensor and the infrared sensor) [Hogasten: col. 22, line 65-67; Fig. 8]; (i.e. the potentially modified luminance part (Y) 850 is merged with the chrominance parts (Cr and Cb) 852 to form a color video stream 860 for display. Optionally, the chrominance part (Cr and Cb) 852 may be discarded to produce a monochrome video stream) [Hogasten: col. 23, line 47-51; Fig. 8]; (i.e. In another implementation, another approach to prevent color information in dark areas to be lost in the blended video is to brighten dark areas, if they have color content. For example, this may be achieved by adding a luminance offset to all pixels with some color content (e.g., as defined by the parameter C) above some predefined threshold. A smoother transition is achieved if the offset is proportional to C. For larger absolute differences from gray (e.g., large C) a larger luminance offset is added.) [Hogasten: col. 28, line 23-31; Fig. 11-A-B]) of said monitored field of view captured during nighttime operation (i.e. infrared cameras may be utilized for nighttime applications to enhance visibility under low-lighting conditions that typically affect cameras limited to the visible spectral band) [Hogasten: col. 1, line 20-23], wherein said processor circuit (i.e. Processing component 110 comprises, in one embodiment, microprocessor, a single-core processor, a multi-core processor, a microcontroller, a logic device (e.g., a programmable logic device configured to perform processing functions), a digital signal processing (DSP) device, or some other type of generally known processor) [Hogasten: col. 5, line 9-14] 11using the processor circuit (i.e. Processing component 110 comprises, in one embodiment, microprocessor, a single-core processor, a multi-core processor, a microcontroller, a logic device (e.g., a programmable logic device configured to perform processing functions), a digital signal processing (DSP) device, or some other type of generally known processor) [Hogasten: col. 5, line 9-14] to 13store and execute a second artificial neural network (i.e. functions that may be embedded in processing component 110 or stored on memory component 120 for access and execution by processing component) [Hogasten: col. 5, line 21-23] to 14extract one or more extracted features from said monochrome 15infrared images (i.e. the luminance part (Y) 854 of the signal 830 may be directly sent as monochrome video) [Hogasten: col. 24, line 1-3; Fig. 8] and select one or more color features in the 16database (i.e. In mode 1, a user input control parameter 820 (e.g., implemented as at least one image control knob) is selected 824 and is adapted to affect a luminance part (Y) 850 of only the visible image 810) [Hogasten: col. 23, line 40-43] that correspond to the one or more extracted features from 17the monochrome infrared images ((i.e. a third mode (i.e., mode 3) with color or monochrome imagery created by blending or combining image signals from the visible light sensor and the infrared sensor) [Hogasten: col. 22, line 65-67; Fig. 8]; (i.e. the potentially modified luminance part (Y) 850 is merged with the chrominance parts (Cr and Cb) 852 to form a color video stream 860 for display [Hogasten: col. 23, line 47-50; Fig. 8]) (i.e. ) [Hogasten: col. 5, line 9-14] during a nighttime operating mode (i.e. in one aspect, the enhanced vision system may automatically select the mode of operation based on the time of day (e.g., ; and adding color from the color features extracted ((i.e. the processing component 110 is adapted to separate a luminance part (Y) and color part (CrCb) from the visible sensor data 920 (block 924). Next, if the blended mode is selected 950 by a user, the processing component 110 is adapted to blend the luminance part (Y) from the visible sensor data 920 with the scaled thermal data (block 926), as provided by at least one of the modes 410A-410E. Next, the processing component 110 25 is adapted to add chrominance values (CrCb) from the visible sensor data 920 (block 928)) [Hogasten: col. 26, line 17-27; Fig. 9] ; (i.e. Furthermore in various implementations, certain image features may be appropriately marked (e.g., color-indicated or colorized, highlighted, or identified with other indicia), such as during the image processing (block 225) or displaying of the processed image (block 240), to aid a user to identify these features while viewing the displayed image) [Hogasten: col. 12, line 14-20] during the daytime operation ((i.e. during daytime operation) [Hogasten: col. 17, line 1-2]; (i.e. in one aspect, the enhanced vision system may automatically select the mode of operation based on the time of day (e.g., day time or night time)) [Hogasten: col. 24, line 38-41]) to corresponding monochrome features ((i.e. the processing component 110 is adapted to separate a luminance part (Y) and color part (CrCb) from the visible sensor data 920 (block 924). Next, if the blended mode is selected 950 by a user, the processing component 110 is adapted to blend the luminance part (Y) from the visible sensor data 920 with the scaled thermal data (block 926), as provided by at least one of the modes 410A-410E. Next, the processing component 110 25 is adapted to add chrominance values (CrCb) from the visible sensor data 920 (block 928)) [Hogasten: col. 26, line 17-27; Fig. 9]; (i.e. Furthermore in various implementations, certain image features may be appropriately marked (e.g., color-indicated or colorized, highlighted, or identified with other indicia), such as during the image processing (block 225) or displaying of the processed image (block 240), to aid a user to identify these features while viewing the displayed image) [Hogasten: col. 12, line 14-20])  detected in the monochrome infrared images ((i.e. the luminance part (Y) 854 of the signal 830 may be directly sent as monochrome video) [Hogasten: col. 24, line 1-3; Fig. 8]; (i.e. a third mode (i.e., mode 3) with color or monochrome imagery created by blending or combining image signals from the visible light sensor and the infrared sensor) [Hogasten: col. 22, line 65-67; Fig. 8]; (i.e. the potentially modified luminance part (Y) 850 is merged with the chrominance parts (Cr and Cb) 852 to form a color video stream 860 for display. Optionally, the chrominance part (Cr and Cb) 852 may be discarded to produce a monochrome video stream) [Hogasten: col. 23, line 47-51; Fig. 8]; (i.e. In another implementation, another approach to prevent color information in dark areas to be lost in the blended video is to brighten dark areas, if they have color content. For example, this may be achieved by adding a luminance offset to all pixels with some color content (e.g., as defined by the parameter C) above some predefined threshold. A smoother transition is achieved if the offset is proportional to C. For larger absolute differences from gray (e.g., large C) a larger luminance offset is added.) [Hogasten: col. 28, line 23-31; Fig. 11-A-B]) of the monitored field of view captured during the nighttime operation (i.e. infrared cameras may be utilized for nighttime applications to enhance visibility under low-lighting conditions that typically affect cameras limited to the visible spectral band) [Hogasten: col. 1, line 20-23] using the processor circuit  (i.e. Processing component 110 comprises, in one embodiment, microprocessor, a single-core processor, a multi-core processor, a microcontroller, a logic device (e.g., a programmable logic device configured to perform processing functions), a digital signal processing (DSP) device, or some other type of generally known processor) [Hogasten: col. 5, line 9-14] to store and execute a third artificial neural network (i.e. functions that may be embedded in processing component 110 or stored on memory component 120 for access and execution by processing component) [Hogasten: col. 5, line 21-23] to restore each monochrome infrared image ((i.e. first camera component 132 is adapted to capture infrared images) [Hogasten: col. 9, line 9-10; Fig. 6]; (i.e. with monochrome or pseudo color imagery from an infrared sensor) [Hogasten: col. 22, line 63-64]) back to a full color image using the color information (i.e. color information from the visible light sensor) [Hogasten: col. 32, line 36] associated with the color features selected from the database.  
Hogasten does not explicitly disclose the following claim limitations (Emphasis added).
A method for implementing a 2color night mode in a smart IP camera comprising: 3capturing color images of a monitored field of view in response to visible light during daytime operation using 4a camera; 5capturing monochrome infrared images of the monitored field of view in response to 6infrared light during nighttime operation using the camera; 7extracting color features from the color images of said monitored field of view captured during the daytime operation using a 8processor circuit to store and execute a first artificial neural 9network to extract color information about one or more 10color features from said color images and store the color4 information about the one or more of the color features in a database during a daytime operating mode;  13extracting monochrome features from said monochrome infrared images of the monitored field of view captured during the nighttime operation using the processor 16circuit to store and execute a second artificial neural network17 to extract one or more extracted monochrome features from 18said monochrome infrared images and select one or more color 19features in the database that correspond to the one or more 20extracted monochrome features from the monochrome infrared images 21during a nighttime operating mode; and adding color from the color features extracted during the daytime operation to corresponding monochrome features detected in the monochrome infrared images of the monitored field of view captured during the nighttime operation using the processor circuit to store and execute a third artificial neural network to restore each monochrome infrared image back to a full color image using the color information associated with the color features selected from the database.    
However, in the same field of endeavor Xu further discloses the claim limitations and the deficient claim limitations, as follows:
((i.e. the color values extracted from the pixels corresponding to the depiction of the color reference 102 are used as inputs to one or more ANN implementations.) [Xu: col. 10, line 42-44; Figs. 3-5] (i.e. In the foregoing example, a trained neural network is used to identify the color values of samples having unknown color values. Since the trained neural network utilizes nonlinear activation functions, the output can be a nonlinear transformation of the input. Practically, the trained neural network is well suited to color searching since color space is highly nonlinear and the camera image sensor responses to color space is also not strictly linear) [Xu: col. 12, line 38-46]) 11and store the color information about the one or more color 12features in a database (i.e. the color processor 204 is configured to store data, such as image data or processing results, in a local or remotely accessible database 208) [Xu: col. 6, line 43-46] (i.e. a trained neural network is used) [Xu: col. 12, line 38-39]  t(i.e. In one or more configurations, the user is able to select a hardware or software profile prior to searching the color database using the trained neural network. For example, a graphical user interface is provided to a user indicating one or more hardware profiles (e.g. make and model of smartphone) to select from. By selecting a particular hardware profile, the processor 204 is configured to access a trained neural network specifically trained on training data tailored to the selected hardware profile) [Xu: col. 12, line 56-64] 
(i.e. In one or more configurations, the user is able to select a hardware or software profile prior to searching the color database using the trained neural network. For example, a graphical user interface is provided to a user indicating one or more hardware profiles (e.g. make and model of smartphone) to select from. By selecting a particular hardware profile, the processor 204 is configured to access a trained neural network specifically trained on training data tailored to the selected hardware profile) [Xu: col. 12, line 56-64].   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hogasten with Xu to implement neural networks in the system.  
Therefore, the combination of Hogasten with Xu will enable the system to extract color information from the captured images since it is well known in the arts that neural network implementation is well suited for color searching since color space is highly nonlinear [Xu: col. 12, line 38-46]. 
Hogasten and Xi do not explicitly disclose the following claim limitations (Emphasis added).
A method for implementing a 2color night mode in a smart IP camera comprising: 3capturing color images of a monitored field of view in response to visible light during daytime operation using 4a camera; 5capturing monochrome infrared images of the monitored field of view in response to 6infrared light during nighttime operation using the camera; 7extracting color features from the color images of said monitored field of view captured during the daytime operation using a 8processor circuit to store and execute a first artificial neural 9network to extract color information about one or more 10color features from said color images and store the color4 information about the one or more of the color features in a database during a daytime operating mode;  13extracting monochrome features from said monochrome infrared images of the monitored field of view captured during the nighttime operation using the processor 16circuit to store and execute a second artificial neural network17 to extract one or more extracted monochrome features from 18said monochrome infrared images and select one or more color 19features in the database that correspond to the one or more 20extracted monochrome features from the monochrome infrared images 21during a nighttime operating mode; and adding color from the color features extracted during the daytime operation to corresponding monochrome features detected in the monochrome infrared images of the monitored field of view captured during the nighttime operation using the processor circuit to store and execute a third artificial neural network to restore each monochrome infrared image back to a full color image using the color information associated with the color features selected from the database.    
However, in the same field of endeavor Tanaka further discloses the claim limitations as follows:
capturing color images of a monitored field of view in response to visible light during daytime operation using 4a camera ((i.e. A monitoring system for monitoring the status of a moving object such as a person to be monitored by installing a camera for capturing a monitoring area) [Tanaka: col. 1, line 21-23]; (i.e. the moving object monitoring device includes a color camera that captures the monitoring area using environmental light) [Tanaka: col. 2, line 8-10; Fig. 12]); 5capturing monochrome infrared images of the monitored field of view in response to 6infrared light during nighttime operation using the camera ((i.e. a monitoring system to be able to continue monitoring even at night) [Tanaka: col. 1, line 24-25]; (i.e. In the exemplary embodiment, a high definition monochrome image may be acquired by capturing using near infrared light) [Tanaka: col. 7, line 21-23; Fig. 12]); ((i.e. A monitoring system for monitoring the status of a moving object such as a person to be monitored by installing a camera for capturing a monitoring area) [Tanaka: col. 1, line 21-23]; (i.e. the moving object monitoring device includes a color camera that captures the monitoring area using environmental light) [Tanaka: col. 2, line 8-10; Fig. 12]) ((i.e. A monitoring system for monitoring the status of a moving object such as a person to be monitored by installing a camera for capturing a monitoring area) [Tanaka: col. 1, line 21-23]; (i.e. the moving object monitoring device includes a color camera that captures the monitoring area using environmental light) [Tanaka: col. 2, line 8-10; Fig. 12]); 13 extracting monochrome features from said the monochrome infrared images of the monitored field of view captured during the nighttime operation ((i.e. a monitoring system to be able to continue monitoring even at night) [Tanaka: col. 1, line 24-25]; (i.e. In the exemplary embodiment, a high definition monochrome image may be acquired by capturing using near infrared light) [Tanaka: col. 7, line 21-23; Fig. 12]; (i.e. According to the present disclosure, the color image and the monochrome image captured in a state of insufficient environmental light, such as nighttime are aligned based on the alignment information generated from the color image and the monochrome image captured in a state of sufficient environmental light such as daytime, so that the alignment may be performed with high accuracy. Then, the color information is acquired from the accurately-aligned color image, and the color information is used to colorize the monochrome image, so that the color of the moving object is faithfully reproduced, and a color image of the moving object with excellent visibility may be output) [Tanaka: col. 3, line 6-18]) ((i.e. a monitoring system to be able to continue monitoring even at night) [Tanaka: col. 1, line 24-25]; (i.e. In the exemplary embodiment, a high definition monochrome image may be acquired by capturing using near infrared light) [Tanaka: col. 7, line 21-23; Fig. 12]) ((i.e. a monitoring system to be able to continue monitoring even at night) [Tanaka: col. 1, line 24-25]; (i.e. In the exemplary embodiment, a high definition monochrome image may be acquired by capturing using near infrared light) [Tanaka: col. 7, line 21-23; Fig. 12]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hogasten and Xu with Tanaka to use two different types of cameras for the daylight and nightlight operations.  
Therefore, the combination of Hogasten and Xu with Tanaka will enable the system to align the captured color images and monochrome images with high accuracy [Tanaka: col. 3, line 6-18]. 
Hogasten, Xu and Tanaka do not explicitly disclose the following claim limitations (Emphasis added).
restore each monochrome infrared image back to a full color image using the color information associated with the color features selected from the database. 
In the same field of endeavor Joly further discloses the claim limitations as follows:
restore each monochrome infrared image back to a full color image (i.e. Restoring the final color image is achieved by the simultaneous combination of the monochrome images in each of the base or fundamental colors according to the known principle of additive synthesis, each of these images being able to be formed for example by the projection of the image in gray level through a filter of the corresponding base color. An embodiment of the invention takes advantage of this operating mode in order to obtain particular information concerning the object to be evaluated.) [Joly: col. 2, line 64 – col. 3, line 5] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hogasten, Xu and Tanaka with Joly to restore a monochrome image to a color image.  
Therefore, the combination of Hogasten, Xu and Tanaka with Joly will enable the system to obtain particular information concerning the object to be evaluated  [Joly: col. 2, line 64 – col. 3, line 5].  

Regarding claim 12, Hogasten meets the claim limitations as set forth in claim 11.Hogasten further meets the claim limitations as follows:
The method according to claim 11 (i.e. Systems and methods disclosed herein, in accordance with one or more embodiments, provide processing techniques and modes of operation for dual sensor imaging devices, such as dual sensor cameras, that may be adapted to provide enhanced vision capability) [Hogasten: col. 1, line 45-49], wherein: 
color 3information about said one or more color features (i.e. color information from the visible light sensor) [Hogasten: col. 32, line 36] extracted from 4the color images (i.e. In various implementations, during processing of an image when the day cruising mode is selected, the input image is split into its detailed and background components respectively using a non-linear edge preserving low pass filter, such as a median filter or by anisotropic diffusion. For color images, this operation may be achieved on the intensity part of the image (e.g., Y in a YCrCb format). The background image part comprises the low pass component, and the detailed image part may be extracted by subtracting the background image part from the input image) [Hogasten: col. 16, line 48-57] stored ((i.e. Software, in accordance with the present disclosure, such as program code and/or data, may be stored on one or more computer readable mediums) [Hogasten: col. 30, line 31-33]; (i.e. a memory component adapted to store one or more of the captured visible light image, the captured infrared image, and the processed image) [Hogasten: col. 2, line 60-62]; (i.e. Furthermore in various implementations, certain image features may be appropriately marked (e.g., color-indicated or colorized, highlighted, or identified with other indicia), such as during the image processing (block 225) or displaying of the processed image (block 240), to aid a user to identify these features while viewing the displayed image) [Hogasten: col. 12, line 14-20]) in the database comprises pixel 5values for one or more of an entire image, a region of interest, an 6object, or a predetermined portion of an image (i.e. In another implementation, another approach to prevent color information in dark areas to be lost in the blended video is to brighten dark areas, if they have color content. For example, this may be achieved by adding a luminance offset to all pixels with some color content (e.g., as defined by the parameter C) above some predefined threshold. A smoother transition is achieved if the offset is proportional to C. For larger absolute differences from gray (e.g., large C) a larger luminance offset is added.) [Hogasten: col. 28, line 23-31; Fig. 11-A-B].
Hogasten does not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 11, wherein: color 3information about said one or more color features extracted from 4the color images stored in the database  comprises pixel 5values for one or more of an entire image, a region of interest, an 6object, or a predetermined portion of an image.  
However, in the same field of endeavor Xu further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. the color processor 204 is configured to store data, such as image data or processing results, in a local or remotely accessible database 208) [Xu: col. 6, line 43-46] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hogasten with Xu to store the processed color data in a database.  
Therefore, the combination of Hogasten with Xu will enable the system to access and process color information from the database [Xu: col. 2, line 23-32]. 

Regarding claim 17, Hogasten meets the claim limitations as set forth in claim 11.Hogasten further meets the claim limitations as follow.
The method according to claim 11 (i.e. Systems and methods disclosed herein, in accordance with one or more embodiments, provide processing techniques and modes of operation for dual sensor imaging devices, such as dual sensor cameras, that may be adapted to provide enhanced vision capability) [Hogasten: col. 1, line 45-49], wherein extracting 2color features from the color images (i.e. For color images, this operation may be achieved on the intensity part of the image (e.g., Y in a YCrCb format). The background image part comprises the low pass component, and the detailed image part may be extracted by subtracting the background image part from the input image) [Hogasten: col. 16, line 52-57] comprises using the processor 3circuit (i.e. Processing component 110 comprises, in one embodiment, microprocessor, a single-core processor, a multi-core processor, a microcontroller, a logic device (e.g., a programmable logic device configured to perform processing functions), a digital signal processing (DSP) device, or some other type of generally known processor) [Hogasten: col. 5, line 9-14] to apply an object detection neural network model 4to the captured color images ((i.e. image processing algorithms may be applied (block 475) to the image data to identify the shoreline and/or horizon and appropriately mark these features to assist in recognition and identification by a user viewing the display. As a specific example, the horizon and/or shoreline may be outlined or identified with red lines on the displayed image to aid the user viewing the displayed image) [Hogasten: col. 19, line 22-28]; (i.e. to collect image data to detect an object, such as a
person) [Hogasten: col. 21, line 16-17; Fig. 3B]) to select one 5or more regions of interest (i.e. In one embodiment, the man overboard mode may activate a locate procedure to identify an area of interest, zoom-in on the area of interest, and position a searchlight on the area of interest.) [Hogasten: col. 14, line 53-56].

Claims 3, 6, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hogasten (US Patent 8,749,635 B2), (“Hogasten”), in view of Xu et al. (US Patent Application Publication 2017/0091550 A1), (“Xu”), in view of Tanaka et al. (US Patent 10,825,158 B2), (“Tanaka”), in view of Feng et al. (US Patent Application Publication 2017/0091550 A1), (“Feng”).
Regarding claim 3, Hogasten meets the claim limitations as set forth in claim 1.Hogasten further meets the claim limitations as follow.
The apparatus according to claim 1 (i.e. an enhanced vision system) [Hogasten: col. 2, line 25-26], wherein said 2camera (i.e. dual sensor cameras) [Hogasten: col. 1, line 48] comprises an RGB-IR image sensor. 
Hogasten, Xu and Tanaka do not explicitly disclose the following claim limitations (Emphasis added).
The apparatus according to claim 1, wherein said 2camera comprises an RGB-IR image sensor. 
However, in the same field of endeavor Feng further discloses the claim limitations and the deficient claim limitations, as follows:
2camera comprises an RGB-IR image sensor (i.e. in some embodiments the camera 150 can include a single RGB-IR sensor, such as the 4 MP OV4682 RGB-IR image sensor available from OnmiVision in some embodiments) [Feng: para. 0032]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hogasten, Xu and Tanaka with Feng to implement a camera with a dual sensor, such as RGB_IR sensor.  
Therefore, the combination of Hogasten, Xu and Tanaka with Feng will enable the system to capture images in both day light and night light with a good visual quality [Feng: col. 1, line 13-23]. 

Regarding claim 6, Hogasten meets the claim limitations as set forth in claim 1.Hogasten further meets the claim limitations as follows:
The apparatus according to claim 1 (i.e. an enhanced vision system) [Hogasten: col. 2, line 25-26], wherein said processor circuit (i.e. Processing component 110 comprises, in one embodiment, microprocessor, a single-core processor, a multi-core processor, a microcontroller, a logic device (e.g., a programmable logic device configured to perform processing functions), a digital signal processing (DSP) device, or some other type of generally known processor) [Hogasten: col. 5, line 9-14] is further configured to (i.e. In various embodiments, components of image capturing system 1 00A may be combined and/or implemented or not, as desired or depending upon the application or requirements, with image capturing system 100A representing various functional blocks of a system. For example, processing component 110 may be combined with memory component 120, image capture component 130, display component 140 and/or sensing component 160. In another example, processing component 110 may be combined with image capture component 130 with only certain functions of processing component 110 performed by circuitry (e.g., a processor, a microprocessor, a microcontroller, a logic device, etc.) within image capture component 130) [Hogasten: col. 7, line 51-63] dynamically adjust ((i.e. wherein the selectable control parameter is adjustable to increase or decrease a gain value of the captured visible light images) [Hogasten: col. 34, line 13-15]; (i.e. processing component 110 configures display component 140 to apply a night color palette to the processed image (block 235), and the processed image is displayed in night mode (block 240). For example, in night mode (e.g., for night docking, night cruising, or other modes when operating at night), an image may be displayed in a red palette or green palette to improve night vision capacity for a user) [Hogasten: col. 11, line 53-59]; (i.e. In various implementations, the night mode of displaying images refers to using a red color palette or green color palette to assist the user or operator in the dark when adjusting to low light conditions) [Hogasten: col. 11, line 63-66]) one or more 518611.00190 stored color features stored ((i.e. a memory component adapted to store one or more of the captured visible light image, the captured infrared image, and the processed image) [Hogasten: col. 2, line 60-62]; (i.e. Furthermore in various implementations, certain image features may be appropriately marked (e.g., color-indicated or colorized, highlighted, or identified with other indicia), such as during the image processing (block 225) or displaying of the processed image (block 240), to aid a user to identify these features while viewing the displayed image) [Hogasten: col. 12, line 14-20]) in the database to adapt to a position 4of the camera changing (i.e. In one example, horizon identification may include shoreline identification, and the horizon and/or shoreline may be indicated by a line (e.g., a red line or other indicia) superimposed on a thermal image along the horizon and/or the shoreline. Such indication may be useful for user or operators to determine position of the watercraft in relation to the shoreline. Horizon and/or shoreline identification may be accomplished by utilizing a real-time Hough transform or other equivalent type of transform applied to the image stream, 10 wherein this image processing transform finds linear regions (e.g., lines) in an image. The real-time Hough transform may also be used to find the horizon and/or shoreline in open ocean when, for example, the contrast may be) [Hogasten: col. 14, line 1-13].
Hogasten does not explicitly disclose the following claim limitations (Emphasis added).
The apparatus according to claim 1, wherein said processor circuit is further configured to dynamically adjust one or more 518611.00190 stored color features stored in the database to adapt to a position 4of the camera changing.
However, in the same field of endeavor Xu further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. the color processor 204 is configured to store data, such as image data or processing results, in a local or remotely accessible database 208) [Xu: col. 6, line 43-46] to adapt to a position 4of the camera changing.  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hogasten and Xu to store the processed color data in a database.  
Therefore, the combination of Hogasten with Xu will enable the system to access and process color information from the database [Xu: col. 2, line 23-32]. 
In the same field of endeavor Feng further discloses the claim limitations and the deficient claim limitations, as follows:
dynamically adjust one or more 518611.00190 stored color features (i.e. automatically calculated (or dynamically determined) by an automatic exposure control technique. In some embodiments, block 420 can be performed during image capture to adaptively determine the exposure time for the NIR image data.) [Feng: para. 0061] stored2 in a database (i.e. The term "determining" encompasses a wide variety of actions and, therefore, "determining" can include calculating, computing, processing, deriving, investigating, looking up (e.g., looking up in a table, a database or another data structure), ascertaining and the like. Also, "determining" can include receiving ( e.g., receiving information), accessing (e.g., accessing data in a memory) and the like. Also, "determining" can include resolving, selecting, choosing, establishing and the like.) [Feng: para. 0132] to adapt to a position 4of the camera changing (i.e. As mentioned above, the image processor 1020 is configured by several modules stored in the memories. The capture control module 1035 may include instructions that configure the image processor 1020 to adjust the focus position of camera assembly 1001) [Feng: para. 0113].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hogasten, Xu and Tanaka with Feng to store the processed color data in a database.  
Therefore, the combination of Hogasten, Xu and Tanaka with Feng will enable the system to access and process image data in the database [Feng: para. 0132]. 

Regarding claim 13, Hogasten meets the claim limitations as set forth in claim 11.Hogasten further meets the claim limitations as follows:
The method according to claim 11 (i.e. Systems and methods disclosed herein, in accordance with one or more embodiments, provide processing techniques and modes of operation for dual sensor imaging devices, such as dual sensor cameras, that may be adapted to provide enhanced vision capability) [Hogasten: col. 1, line 45-49], wherein said processor (i.e. Processing component 110 comprises, in one embodiment, microprocessor, a single-core processor, a multi-core processor, a microcontroller, a logic device (e.g., a programmable logic device configured to perform processing functions), a digital signal processing (DSP) device, or some other type of generally known processor) [Hogasten: col. 5, line 9-14], further 2comprising:
dynamically adjust ((i.e. wherein the selectable control parameter is adjustable to increase or decrease a gain value of the captured visible light images) [Hogasten: col. 34, line 13-15]; (i.e. processing component 110 configures display component 140 to apply a night color palette to the processed image (block 235), and the processed image is displayed in night mode (block 240). For example, in night mode (e.g., for night docking, night cruising, or other modes when operating at night), an image may be displayed in a red palette or green palette to improve night vision capacity for a user) [Hogasten: col. 11, line 53-59]; (i.e. In various implementations, the night mode of displaying images refers to using a red color palette or green color palette to assist the user or operator in the dark when adjusting to low light conditions) [Hogasten: col. 11, line 63-66]) one or more 518611.00190 stored color features stored ((i.e. a memory component adapted to store one or more of the captured visible light image, the captured infrared image, and the processed image) [Hogasten: col. 2, line 60-62]; (i.e. Furthermore in various implementations, certain image features may be appropriately marked (e.g., color-indicated or colorized, highlighted, or identified with other indicia), such as during the image processing (block 225) or displaying of the processed image (block 240), to aid a user to identify these features while viewing the displayed image) [Hogasten: col. 12, line 14-20]) in the database to adapt to a position 4of the camera changing (i.e. In one example, horizon identification may include shoreline identification, and the horizon and/or shoreline may be indicated by a line (e.g., a red line or other indicia) superimposed on a thermal image along the horizon and/or the shoreline. Such indication may be useful for user or operators to determine position of the watercraft in relation to the shoreline. Horizon and/or shoreline identification may be accomplished by utilizing a real-time Hough transform or other equivalent type of transform applied to the image stream, 10 wherein this image processing transform finds linear regions (e.g., lines) in an image. The real-time Hough transform may also be used to find the horizon and/or shoreline in open ocean when, for example, the contrast may be) [Hogasten: col. 14, line 1-13].
Hogasten does not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 11, further 2comprising: 3dynamically adjusting one or more color features stored 4in the database to adapt to a mounting position of the camera 5changing. 
However, in the same field of endeavor Xu further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. the color processor 204 is configured to store data, such as image data or processing results, in a local or remotely accessible database 208) [Xu: col. 6, line 43-46] mounting position of the camera 5changing.  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hogasten with Xu to store the processed color data in a database.  
Therefore, the combination of Hogasten with Xu will enable the system to access and process color information from the database [Xu: col. 2, line 23-32].  
In the same field of endeavor Feng further discloses the claim limitations and the deficient claim limitations, as follows:
dynamically adjusting one or more 518611.00190 stored color features (i.e. automatically calculated ( or dynamically determined) by an automatic exposure control technique. In some embodiments, block 420 can be performed during image capture to adaptively determine the exposure time for the NIR image data.) [Feng: para. 0061] stored2 in a database (i.e. The term "determining" encompasses a wide variety of actions and, therefore, "determining" can include calculating, computing, processing, deriving, investigating, looking up (e.g., looking up in a table, a database or another data structure), ascertaining and the like. Also, "determining" can include receiving ( e.g., receiving information), accessing (e.g., accessing data in a memory) and the like. Also, "determining" can include resolving, selecting, choosing, establishing and the like.) [Feng: para. 0132] to adapt to a mounting position 4of the camera changing (i.e. As mentioned above, the image processor 1020 is configured by several modules stored in the memories. The capture control module 1035 may include instructions that configure the image processor 1020 to adjust the focus position of camera assembly 1001) [Feng: para. 0113].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hogasten, Xu and Tanaka with Feng to store the processed color data in a database.  
Therefore, the combination of Hogasten, Xu and Tanaka with Feng will enable the system to access and process image data in the database [Feng: para. 0132]. 

Regarding claim 14, Hogasten meets the claim limitations as set forth in claim 11.Hogasten further meets the claim limitations as follows:
The method according to claim 11 (i.e. Systems and methods disclosed herein, in accordance with one or more embodiments, provide processing techniques and modes of operation for dual sensor imaging devices, such as dual sensor cameras, that may be adapted to provide enhanced vision capability) [Hogasten: col. 1, line 45-49], further 2comprising: 3capturing the color images ((i.e. dual sensor cameras) [Hogasten: col. 1, line 48]; (i.e. an enhanced vision system includes an image capture component having a visible light sensor to capture visible light images and an infrared sensor to capture infrared images) [Hogasten: col. 2, line 25-28]; (i.e. second camera component 134 is adapted to capture color images in a visible light spectrum) [Hogasten: col. 9, line 10-11; Fig. 6]) using an RGB image sensor; and 4capturing the monochrome infrared images (i.e. first camera component 132 is adapted to capture infrared images) [Hogasten: col. 9, line 9-10; Fig. 6] using an IR 5image sensor (i.e. with monochrome or pseudo color imagery from an infrared sensor) [Hogasten: col. 22, line 63-64].
Hogasten, Xu and Tanaka do not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 11, further 2comprising: 3capturing the color images using an RGB image sensor; and 4capturing the monochrome infrared images using an IR 5image sensor.
However, in the same field of endeavor Feng further discloses the claim limitations and the deficient claim limitations, as follows:
2 capturing the color images using an RGB image sensor (i.e. The RGB image data can be captured using an RGB image sensor) [Feng: para. 0059]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hogasten, Xu and Tanaka with Feng to implement a camera with a dual sensor, which includes RGB sensor.  
Therefore, the combination of Hogasten, Xu and Tanaka with Feng will enable the system to capture images in the day light with a good visual quality [Hogasten: col. 1, line 13-23]. 

Regarding claim 15, Hogasten meets the claim limitations as set forth in claim 11.Hogasten further meets the claim limitations as follow.
The method according to claim 15 (i.e. Systems and methods disclosed herein, in accordance with one or more embodiments, provide processing techniques and modes of operation for dual sensor imaging devices, such as dual sensor cameras, that may be adapted to provide enhanced vision capability) [Hogasten: col. 1, line 45-49], further 2comprising:  capturing the color images (i.e. to capture color images in a visible light spectrum) [Hogasten: col. 9, line 10-11; Fig. 6] and the monochrome infrared 4images ((i.e. to capture infrared images) [Hogasten: col. 9, line 10; Fig. 6]; (i.e. with monochrome or pseudo color imagery from an infrared sensor) [Hogasten: col. 22, line 63-64]) using an RGB-IR image sensor. 
Hogasten, Xu and Tanaka do not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 11, further 2comprising: 3capturing the color images and the monochrome infrared 4images using an RGB-IR image sensor. 
However, in the same field of endeavor Feng further discloses the claim limitations and the deficient claim limitations, as follows:
2 using an RGB-IR image sensor (i.e. in some embodiments the camera 150 can include a single RGB-IR sensor, such as the 4 MP OV4682 RGB-IR image sensor available from OnmiVision in some embodiments) [Feng: para. 0032]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hogasten, Xu and Tanaka with Feng to implement a camera with a dual sensor, such as RGB_IR sensor.  
Therefore, the combination of Hogasten, Xu and Tanaka with Feng will enable the system to capture images in both day light and night light with a good visual quality [Hogasten: col. 1, line 13-23]. 

Regarding claim 16, Hogasten meets the claim limitations as set forth in claim 11.Hogasten further meets the claim limitations as follow.
The method according to claim 11 (i.e. Systems and methods disclosed herein, in accordance with one or more embodiments, provide processing techniques and modes of operation for dual sensor imaging devices, such as dual sensor cameras, that may be adapted to provide enhanced vision capability) [Hogasten: col. 1, line 45-49], wherein extracting 2color features from the color images (i.e. For color images, this operation may be achieved on the intensity part of the image (e.g., Y in a YCrCb format). The background image part comprises the low pass component, and the detailed image part may be extracted by subtracting the background image part from the input image) [Hogasten: col. 16, line 52-57] comprises using the processor 3circuit (i.e. Processing component 110 comprises, in one embodiment, microprocessor, a single-core processor, a multi-core processor, a microcontroller, a logic device (e.g., a programmable logic device configured to perform processing functions), a digital signal processing (DSP) device, or some other type of generally known processor) [Hogasten: col. 5, line 9-14] to apply a segmentation neural network model to the 4captured color images (i.e. In one implementation, image capture component 130B may provide a field of view of a port-side image of watercraft 180. In another implementation, the port-side field of view may be segmented into a plurality of views B1-B6 . For example, image capture component 130B may be adapted to provide one or more segmented narrow fields of view of the port-side field of view including one or more forward portside views B1 -B3 and one or more rearward port-side views B4 -B6 . In still another implementation, as shown in FIG. 6, image capture component 130B may comprise a plurality of image capture components 132 (and optionally a plurality of image capture components 134) to provide the plurality of segmented or narrowed fields of view B1-B6 within the overall port-side field of view of watercraft 180) [Hogasten: col. 10, line 16-29; Fig. 6]. 
In the same field of endeavor Feng also discloses the claim limitations as follows:
2 wherein extracting 2color features from the color images comprises using the processor 3circuit to apply a segmentation neural network model to the 4captured color images (i.e. Each of the iris frames 505 can undergo iris segmentation to produce segmented iris image data 510. In some embodiments, the multi frame iris fusion module 231 can find the center of pupil and the center of iris through Hough transform to perform segmentation. Iris segmentation can consist of multiple operations in some embodiments including locating pixels depicting the iris and creation of a mask or masks to remove non-iris components (for example pixels depicting specular reflection, sclera, pupil, eyelash, and eyelid). By eliciting the information across all channels of the multispectral image, a more robust segmentation can be achieved in some embodiments.) [Feng: para. 0073]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hogasten, Xu and Tanaka with Feng to apply image segmentation in the image data.  
Therefore, the combination of Hogasten, Xu and Tanaka with Feng will enable the system to generate segmentation data [Feng: para. 0073]. 

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hogasten (US Patent 8,749,635 B2), (“Hogasten”), in view of Xu et al. (US Patent Application Publication 2017/0091550 A1), (“Xu”) , in view of Tanaka et al. (US Patent 10,825,158 B2), (“Tanaka”), in view of Yeung (US Patent 10646288 B2), (“Yeung”).
Regarding claim 7, Hogasten and Xu meet the claim limitations as set forth in claim 1.Hogasten and Xu further meet the claim limitations as follow.
The apparatus according to claim 1 (i.e. an enhanced vision system) [Hogasten: col. 2, line 25-26], wherein said 2processor circuitry (i.e. Processing component 110 comprises, in one embodiment, microprocessor, a single-core processor, a multi-core processor, a microcontroller, a logic device (e.g., a programmable logic device configured to perform processing functions), a digital signal processing (DSP) device, or some other type of generally known processor) [Hogasten: col. 5, line 9-14] is further configured to dynamically adjust one or more 3objects ((i.e. wherein the selectable control parameter is adjustable) [Hogasten: col. 34, line 13-14]; (i.e. In one or more particular implementations, the color processor 204 automatically selects the color at the center of the reference color chart 102 for further analysis and processing.) [Xu: col. 9, line 36-39]) stored  in the database ((i.e. a memory component adapted to store one or more of the captured visible light image, the captured infrared image, and the processed image) [Hogasten: col. 2, line 60-62]; (i.e. Furthermore in various implementations, certain image features may be appropriately marked (e.g., color-indicated or colorized, highlighted, or identified with other indicia), such as during the image processing (block 225) or displaying of the processed image (block 240), to aid a user to identify these features while viewing the displayed image) [Hogasten: col. 12, line 14-20]) to adapt to an object in the monitored field of view of the 4camera changing (i.e. In another embodiment, the man overboard mode may be adapted to maintain tracking of an area of interest as the surveillance craft moves relative to the region of interest and/or the region of interest drifts relative to the surveillance craft. In various implementations, these actions may be added to process 200 of FIG. 2 and/or process 320 of FIG. 3B and further be adapted to occur automatically so that the area of interest and/or location of the object of interest may be quickly identified) [Hogasten: col. 14, line 61 – col. 15, line 2]. 
In the same field of endeavor Yeung further discloses the claim limitations as follows:
dynamically adjust one or more 3objects stored in the database to adapt to an object in the monitored field of view (i.e. Disclosed herein are control systems for providing an adaptive steering control output signal for steering a robotic endoscope, the control systems comprising: a) a first image sensor configured to capture a first input data stream comprising a series of two or more images of a lumen; and b) one or more processors that are individually or collectively configured to generate a steering control output signal based on an analysis of data derived from the first input data stream using a machine learning architecture, wherein the steering control output signal adapts to changes in the data derived from the first input data stream in real time) [Yeung: col. 2, line 22-32] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hogasten, Xu and Tanaka with Yeung to implement the adaptive steering control output signal.  
Therefore, the combination of Hogasten, Xu and Tanaka with Yeung will enable the system adaptive to generate output signal based on the captured data [Yeung: col. 2, line 22-32]. 

Regarding claim 9, Hogasten, Xu and Tanaka meet the claim limitations as set forth in claim 1.Hogasten and Xu further meet the claim limitations as follow.
The apparatus according to claim 1 (i.e. an enhanced vision system) [Hogasten: col. 2, line 25-26], wherein the 2database is stored remotely ((i.e. In another example, processing component 110 may be combined with image capture component 130 with only certain functions of processing component 110 performed by circuitry (e.g., a processor, a microprocessor, a microcontroller, a logic device, etc.) within image capture component 130. In still another example, control component 150 may be combined with one or more other components or be remotely connected to at least one other component, such as processing component 110, via a control wire to as to provide control signals thereto.) [Hogasten: col. 7, line 58-67]; (i.e. the color processor 204 is configured to store data, such as image data or processing results, in a local or remotely accessible database 208) [Xu: col. 6, line 43-46]) in a cloud resource.
Hogasten, Xu and Tanaka do not explicitly disclose the following claim limitations (Emphasis added).
The apparatus according to claim 1, wherein the 2database is stored remotely in a cloud resource. 
In the same field of endeavor Yeung further discloses the claim limitations as follows:
wherein the database is stored remotely in a cloud resource (i.e. In some embodiments, the machine learning architecture is linked to an internet cloud-based database) [Yeung: col. 10, line 22-24]
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hogasten, Xu and Tanaka with Yeung to store the database in the cloud.  
Therefore, the combination of Hogasten, Xu and Tanaka with Yeung will enable multiple device to access to the stored data [Yeung: col. 50, line 52-54]. 

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hogasten (US Patent 8,749,635 B2), (“Hogasten”), in view of Xu et al. (US Patent Application Publication 2017/0091550 A1), (“Xu”), in view of Tanaka et al. (US Patent 10,825,158 B2), (“Tanaka”), in view of Joly (US Patent 8,659,653 B2), (“Joly”), in view of Yeung et al. (US Patent 10,646,288 B2), (“Yeung”).
Regarding claim 18, Hogasten, Tanaka, Joly meet the claim limitations as set forth in claim 11.Hogasten further meets the claim limitations as follow.
The method according to claim 11 (i.e. Systems and methods disclosed herein, in accordance with one or more embodiments, provide processing techniques and modes of operation for dual sensor imaging devices, such as dual sensor cameras, that may be adapted to provide enhanced vision capability) [Hogasten: col. 1, line 45-49], wherein adding 8color from the color features stored in the database (i.e. Software, in accordance with the present disclosure, such as program code and/or data, may be stored on one or more computer readable mediums) [Hogasten: col. 30, line 31-33] to corresponding monochrome features 9detected in the monochrome infrared images ((i.e. In another implementation, another approach to prevent color information in dark areas to be lost in the blended video is to brighten dark areas, if they have color content. For example, this may be achieved by adding a luminance offset to all pixels with some color content (e.g., as defined by the parameter C) above some predefined threshold. A smoother transition is achieved if the offset is proportional to C. For larger absolute differences from gray (e.g., large C) a larger luminance offset is added.) [Hogasten: col. 28, line 23-31; Fig. 11-A-B]; (i.e. the luminance part (Y) 854 of the signal 830 may be directly sent as monochrome video) [Hogasten: col. 24, line 1-3; Fig. 8]; (i.e. a third mode (i.e., mode 3) with color or monochrome imagery created by blending or combining image signals from the visible light sensor and the infrared sensor) [Hogasten: col. 22, line 65-67; Fig. 8]) comprises using the 10processor circuit (i.e. Processing component 110 comprises, in one embodiment, microprocessor, a single-core processor, a multi-core processor, a microcontroller, a logic device (e.g., a programmable logic device configured to perform processing functions), a digital signal processing (DSP) device, or some other type of generally known processor) [Hogasten: col. 5, line 9-14] to apply a fully convolutional neural network model to the captured monochrome infrared images ((i.e. In various implementations, during processing of an image when the man overboard mode is selected, a high pass filter is applied to the image. For example, the signal from the convolution of the image by a Gaussian kernel may be subtracted. The remaining high pass information is linearly stretched to fit the display range, which may increase the contrast of any small object in the water) [Hogasten: col. 14, line 38-44; Fig. 3B]; (i.e. with monochrome or pseudo color imagery from an infrared sensor) [Hogasten: col. 22, line 63-64]).
Hogasten does not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 211, wherein adding color from the color features stored in the 3database to corresponding monochrome features detected in the 4monochrome infrared images comprises using the processor circuit to 5apply a fully convolutional neural network model to the captured 6monochrome infrared images.  
However, in the same field of endeavor Xu further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. the color processor 204 is configured to store data, such as image data or processing results, in a local or remotely accessible database 208) [Xu: col. 6, line 43-46] (i.e. a trained neural network is used) [Xu: col. 12, line 38-39] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hogasten with Xu to store the processed color data in a database.  
Therefore, the combination of Hogasten with Xu will enable the system to access and process color information from the database [Xu: col. 2, line 23-32]. 
Hogasten, Xu, Tanaka, and Joly do not explicitly disclose the following claim limitations (Emphasis added).
a fully convolutional neural network model to the captured 6monochrome infrared images.  
However, Yeung further discloses about the convolutional neural network as follow.
a fully convolutional neural network model (i.e. In some cases, the artificial intelligence method employed may comprise an artificial neural network (ANN). In some cases, the artificial intelligence method may be a deep machine learning method. In some cases, the method may be a supervised deep machine learning method. The steering control system may employ the artificial neural network (ANN) to determine steering direction and/or to provide steering control signals to the robotic endoscope. The artificial neural network may employ any type of neural network model, such as a feedforward neural network, radial basis function network, recurrent neural network, or convolutional neural network, and the like. In some embodiments, the steering control system may use a pre-trained ANN architecture. The steering control system may process input data provided by a plurality of sensors as described above, and generate control signals or target direction in real-time. In some instances, e.g., when the sensor data comprises image data, the sensor data may be pre-processed, e.g., using one or more image processing methods, prior to sending it as input to the ANN.) [Yeung: col. 39, line 8-27] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hogasten, Xu, Tanaka, and Joly with Yeung to implement neural networks in the system.  
Therefore, the combination of Hogasten, Xu, Tanaka, and Joly with Yeung will enable the system to extract color information from the captured images since it is well known in the arts that neural network implementation is well suited for color searching since color space is highly nonlinear [Xu: col. 12, line 38-46]. 

Regarding claim 19, Hogasten meets the claim limitations as set forth in claim 18.Hogasten further meets the claim limitations as follows:
The method according to claim 18 (i.e. Systems and methods disclosed herein, in accordance with one or more embodiments, provide processing techniques and modes of operation for dual sensor imaging devices, such as dual sensor cameras, that may be adapted to provide enhanced vision capability) [Hogasten: col. 1, line 45-49], wherein the processor circuit applies a 2fully convolutional neural network model is trained with monochrome 3images and color images ((i.e. In various implementations, during processing of an image when the man overboard mode is selected, a high pass filter is applied to the image. For example, the signal from the convolution of the image by a Gaussian kernel may be subtracted. The remaining high pass information is linearly stretched to fit the display range, which may increase the contrast of any small object in the water) [Hogasten: col. 14, line 38-44; Fig. 3B]; (i.e. Furthermore in various implementations, certain image features may be appropriately marked (e.g., color-indicated or colorized, highlighted, or identified with other indicia), such as during the image processing (block 225) or displaying of the processed image (block 240), to aid a user to identify these features while viewing the displayed image. For example, as discussed further herein, during a man overboard mode, a suspected person ( e.g., or other warm-bodied animal or object) may be indicated in the displayed image with a blue color ( or other color or type of marking) relative to the black and white palette or night color palette ( e.g., red palette).) [Hogasten: col. 12, line 15-25]) to the captured monochrome infrared images ((i.e. first camera component 132 is adapted to capture infrared images) [Hogasten: col. 9, line 9-10; Fig. 6]; (i.e. with monochrome or pseudo color imagery from an infrared sensor) [Hogasten: col. 22, line 63-64]).
Hogasten does not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 18, wherein the processor circuit applies a 2fully convolutional neural network model trained with monochrome 3images and color images to the captured monochrome infrared images. 
However, in the same field of endeavor Xu further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. a trained neural network is used) [Xu: col. 12, line 38-39] (i.e. for each image processed by the processor 204 configured by the color extraction module 404, a data object or objects referencing the RGB reading of the sample color and the 180 different reference colors are generated) [Xu: col. 9, line 51-54; Figs. 1B, 1C] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hogasten with Xu to implement neural networks in the system.  
Therefore, the combination of Hogasten with Xu will enable the system to extract color information from the captured images since it is well known in the arts that neural network implementation is well suited for color searching since color space is highly nonlinear [Xu: col. 12, line 38-46]. 
Hogasten, Xu, Tanaka, and Joly do not explicitly disclose the following claim limitations (Emphasis added).
convolutional neural network model. 
However, Yeung further discloses about the convolutional neural network as follow.
convolutional neural network model (i.e. In some cases, the artificial intelligence method employed may comprise an artificial neural network (ANN). In some cases, the artificial intelligence method may be a deep machine learning method. In some cases, the method may be a supervised deep machine learning method. The steering control system may employ the artificial neural network (ANN) to determine steering direction and/or to provide steering control signals to the robotic endoscope. The artificial neural network may employ any type of neural network model, such as a feedforward neural network, radial basis function network, recurrent neural network, or convolutional neural network, and the like. In some embodiments, the steering control system may use a pre-trained ANN architecture. The steering control system may process input data provided by a plurality of sensors as described above, and generate control signals or target direction in real-time. In some instances, e.g., when the sensor data comprises image data, the sensor data may be pre-processed, e.g., using one or more image processing methods, prior to sending it as input to the ANN.) [Yeung: col. 39, line 8-27] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hogasten, Xu, Tanaka, and Joly with Yeung to implement neural networks in the system.  
Therefore, the combination of Hogasten, Xu, Tanaka, and Joly with Yeung will enable the system to extract color information from the captured images since it is well known in the arts that neural network implementation is well suited for color searching since color space is highly nonlinear [Xu: col. 12, line 38-46]. 

Regarding claim 20, Hogasten meets the claim limitations as set forth in claim 1.Hogasten further meets the claim limitations as follow.
The apparatus according to claim 1 (i.e. an enhanced vision system) [Hogasten: col. 2, line 25-26], wherein 2said a first artificial neural network (i.e. functions that may be embedded in processing component 110 or stored on memory component 120 for access and execution by processing component) [Hogasten: col. 5, line 21-23] comprises a first segmentation neural network ((i.e. Embodiments of mode modules 112A-112N (i.e., modes of operation) may be stored by a separate computer-readable medium ( e.g., a memory, such as a hard drive, a compact disk, a digital video disk, or a flash memory) to be executed by a computer ( e.g., a logic or processor-based system) to perform various methods) [Hogasten: col. 5, line 32-37]; (i.e. Furthermore for any of the modes (e.g., blocks 410A- 410E), the image data for display may be marked to identify, for example, the shoreline (e.g., shoreline and/or horizon). For example, image processing algorithms may be applied (block 475) to the image data to identify the shoreline and/or horizon and appropriately mark these features to assist in recognition and identification by a user viewing the display. As a specific example, the horizon and/or shoreline may be outlined or identified with red lines on the displayed image to aid the user viewing the displayed image) [Hogasten: col. 19, line 19-28]), said second artificial neural network comprises a second segmentation neural network ((i.e. Embodiments of mode modules 112A-112N (i.e., modes of operation) may be stored by a separate computer-readable medium ( e.g., a memory, such as a hard drive, a compact disk, a digital video disk, or a flash memory) to be executed by a computer ( e.g., a logic or processor-based system) to perform various methods) [Hogasten: col. 5, line 32-37]; (i.e. Furthermore for any of the modes (e.g., blocks 410A- 410E), the image data for display may be marked to identify, for example, the shoreline (e.g., shoreline and/or horizon). For example, image processing algorithms may be applied (block 475) to the image data to identify the shoreline and/or horizon and appropriately mark these features to assist in recognition and identification by a user viewing the display. As a specific example, the horizon and/or shoreline may be outlined or identified with red lines on the displayed image to aid the user viewing the displayed image) [Hogasten: col. 19, line 19-28]), and said third artificial 3neural network  comprises a fully convolutional neural network ((i.e. Embodiments of mode modules 112A-112N (i.e., modes of operation) may be stored by a separate computer-readable medium ( e.g., a memory, such as a hard drive, a compact disk, a digital video disk, or a flash memory) to be executed by a computer ( e.g., a logic or processor-based system) to perform various methods) [Hogasten: col. 5, line 32-37]; (i.e. Furthermore for any of the modes (e.g., blocks 410A- 410E), the image data for display may be marked to identify, for example, the shoreline (e.g., shoreline and/or horizon). For example, image processing algorithms may be applied (block 475) to the image data to identify the shoreline and/or horizon and appropriately mark these features to assist in recognition and identification by a user viewing the display. As a specific example, the horizon and/or shoreline may be outlined or identified with red lines on the displayed image to aid the user viewing the displayed image) [Hogasten: col. 19, line 19-28]; ((i.e. In various implementations, during processing of an image when the man overboard mode is selected, a high pass filter is applied to the image. For example, the signal from the convolution of the image by a Gaussian kernel may be subtracted. The remaining high pass information is linearly stretched to fit the display range, which may increase the contrast of any small object in the water) [Hogasten: col. 14, line 38-44; Fig. 3B]).
Hogasten does not explicitly disclose the following claim limitations (Emphasis added).
The apparatus according to claim 1, wherein said first artificial neural network comprises a first segmentation neural network, said second artificial neural network comprises a second segmentation neural network, and said third artificial neural network comprises a fully convolutional neural network. 
However, in the same field of endeavor Xu further discloses the claim limitations and the deficient claim limitations, as follows:
wherein said first artificial neural network (i.e. a trained neural network is used) [Xu: col. 12, line 38-39] comprises a first segmentation neural network (i.e. a trained neural network is used) [Xu: col. 12, line 38-39], said second artificial neural network (i.e. a trained neural network is used) [Xu: col. 12, line 38-39] comprises a second segmentation neural network (i.e. a trained neural network is used) [Xu: col. 12, line 38-39], and said third artificial neural network (i.e. a trained neural network is used) [Xu: col. 12, line 38-39] comprises a fully convolutional neural network (i.e. a trained neural network is used) [Xu: col. 12, line 38-39].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hogasten with Xu to implement neural networks in the system.  
Therefore, the combination of Hogasten with Xu will enable the system to extract color information from the captured images since it is well known in the arts that neural network implementation is well suited for color searching since color space is highly nonlinear [Xu: col. 12, line 38-46]. 
Hogasten, Xu, Tanaka, and Joly do not explicitly disclose the following claim limitations (Emphasis added).
a fully convolutional neural network model.  
However, Yeung further discloses about the convolutional neural network as follow.
a fully convolutional neural network model (i.e. In some cases, the artificial intelligence method employed may comprise an artificial neural network (ANN). In some cases, the artificial intelligence method may be a deep machine learning method. In some cases, the method may be a supervised deep machine learning method. The steering control system may employ the artificial neural network (ANN) to determine steering direction and/or to provide steering control signals to the robotic endoscope. The artificial neural network may employ any type of neural network model, such as a feedforward neural network, radial basis function network, recurrent neural network, or convolutional neural network, and the like. In some embodiments, the steering control system may use a pre-trained ANN architecture. The steering control system may process input data provided by a plurality of sensors as described above, and generate control signals or target direction in real-time. In some instances, e.g., when the sensor data comprises image data, the sensor data may be pre-processed, e.g., using one or more image processing methods, prior to sending it as input to the ANN.) [Yeung: col. 39, line 8-27] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hogasten, Xu, Tanaka, and Joly with Yeung to implement neural networks in the system.  
Therefore, the combination of Hogasten, Xu, Tanaka, and Joly with Yeung will enable the system to extract color information from the captured images since it is well known in the arts that neural network implementation is well suited for color searching since color space is highly nonlinear [Xu: col. 12, line 38-46]. 

Regarding claim 21, Hogasten meets the claim limitations as set forth in claim 20.Hogasten further meets the claim limitations as follows:
The apparatus according to claim 20 (i.e. an enhanced vision system) [Hogasten: col. 2, line 25-26], wherein the third artificial neural network comprises a fully convolutional 7neural network model (i.e. functions that may be embedded in processing component 110 or stored on memory component 120 for access and execution by processing component) [Hogasten: col. 5, line 21-23] trained with monochrome images (i.e. the luminance part (Y) 854 of the signal 830 may be directly sent as monochrome video) [Hogasten: col. 24, line 1-3; Fig. 8 and color images (i.e. Furthermore in various implementations, certain image features may be appropriately marked (e.g., color-indicated or colorized, highlighted, or identified with other indicia), such as during the image processing (block 225) or displaying of the processed image (block 240), to aid a user to identify these features while viewing the displayed image. For example, as discussed further herein, during a man overboard mode, a suspected person (e.g., or other warm-bodied animal or object) may be indicated in the displayed image with a blue color (or other color or type of marking) relative to the black and white palette or night color palette ( e.g., red palette).) [Hogasten: col. 12, line 15-25]. 
Hogasten does not explicitly disclose the following claim limitations (Emphasis added).
The apparatus according to claim 20, wherein the third artificial neural network comprises a fully convolutional 7neural network model trained with monochrome images and color images. 
However, in the same field of endeavor Xu further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the third artificial neural network (i.e. a trained neural network is used) [Xu: col. 12, line 38-39]  comprises a fully convolutional 7neural network model trained (i.e. a trained neural network is used) [Xu: col. 12, line 38-39]  (i.e. for each image processed by the processor 204 configured by the color extraction module 404, a data object or objects referencing the RGB reading of the sample color and the 180 different reference colors are generated) [Xu: col. 9, line 51-54].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hogasten, Xu and Tanaka with Joly to implement neural networks in the system.  
Therefore, the combination of Hogasten, Xu and Tanaka with Joly will enable the system to extract color information from the captured images since it is well known in the arts that neural network implementation is well suited for color searching since color space is highly nonlinear [Xu: col. 12, line 38-46]. 
Hogasten, Xu, Tanaka, and Joly do not explicitly disclose the following claim limitations (Emphasis added).
a fully convolutional neural network model.  
However, Yeung further discloses about the convolutional neural network as follow.
a fully convolutional neural network model (i.e. In some cases, the artificial intelligence method employed may comprise an artificial neural network (ANN). In some cases, the artificial intelligence method may be a deep machine learning method. In some cases, the method may be a supervised deep machine learning method. The steering control system may employ the artificial neural network (ANN) to determine steering direction and/or to provide steering control signals to the robotic endoscope. The artificial neural network may employ any type of neural network model, such as a feedforward neural network, radial basis function network, recurrent neural network, or convolutional neural network, and the like. In some embodiments, the steering control system may use a pre-trained ANN architecture. The steering control system may process input data provided by a plurality of sensors as described above, and generate control signals or target direction in real-time. In some instances, e.g., when the sensor data comprises image data, the sensor data may be pre-processed, e.g., using one or more image processing methods, prior to sending it as input to the ANN.) [Yeung: col. 39, line 8-27] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hogasten, Xu, Tanaka, and Joly with Yeung to implement neural networks in the system.  
Therefore, the combination of Hogasten, Xu, Tanaka, and Joly with Yeung will enable the system to extract color information from the captured images since it is well known in the arts that neural network implementation is well suited for color searching since color space is highly nonlinear [Xu: col. 12, line 38-46]. 
                                                                                                                               

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. /Philip P. Dang/Primary Examiner, Art Unit 2488